UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7526


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY ADAMS, a/k/a Smitt, a/k/a Rodney Clark,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (6:94-cr-00302-NCT-3)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se. Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy     Adams    seeks    to    appeal    the    district    court’s

order    denying   his    motion    for    reduction       of    sentence    under    18

U.S.C. § 3582 (2006).            We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.          United        States     v.     Adams,     No.

6:94-cr-00302-NCT-3 (M.D.N.C. July 13, 2011). We dispense with

oral    argument   because        the    facts    and     legal    contentions       are

adequately    presented      in    the    materials       before    the     court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2